Citation Nr: 0100566	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated at 20 percent.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to April 1972.

By rating decision in December 1972, service connection was 
granted for essential hypertension, diabetes mellitus, and 
bilateral sensorineural hearing loss.  In January 1999, the 
veteran filed a claim for an increased rating for 
hypertensive vascular disease, diabetes mellitus, and 
impaired hearing.  This appeal arises from the April 1999 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that continued the evaluation of the veteran's 
service connected diabetes mellitus at 20 percent, continued 
the evaluation of the service connected hypertension at 10 
percent, and continued the evaluation of the service 
connected bilateral hearing loss at 0 percent.  A Notice of 
Disagreement was filed in May 1999 and a Statement of the 
Case was issued in May 1999.  A substantive appeal was filed 
in July 1999 with a request for a hearing before a Member of 
the Board in Washington, D.C. 

The Board notes that a hearing was scheduled in Washington, 
D.C., before a member of the Board in November 2000 pursuant 
to the veteran's request on the July 1999 substantive appeal.  
The veteran failed to report for this hearing.  Consistent 
with the August 2000 hearing notice letter to the veteran, as 
he failed to appear for the Board hearing, and a request for 
a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.


REMAND

In reviewing the evidence in the claims folder, the Board 
notes that the latest VA examinations conducted in March 1999 
were accorded the veteran without the examiners having the 
claims folder available for review.  

Further, the veteran has reported recent ongoing treatment at 
the Columbia, South Carolina VA Medical Center, including 
surgery around December 1998.  These records should be 
obtained, prior to new VA examinations.

Based on the foregoing, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
mellitus, hypertension, and bilateral 
hearing loss in recent years.  After 
securing the necessary release, the RO 
should obtain these records, including 
from the Columbia, South Carolina VA 
Medical Center.  Additionally, surgical 
records as noted by the veteran in his 
January 1999 statement should be 
obtained. 

2.  Following the above development, the 
veteran should be afforded an 
endocrinology examination to determine 
the current severity of the service 
connected diabetes mellitus, a 
cardiovascular examination to determine 
the current severity of his service 
connected hypertension, and an audiology 
examination to determine the current 
severity of the service connected 
bilateral hearing loss.  Notification of 
the date, time and place of the 
examination should be sent to the 
veteran.  The claims file should be made 
available and reviewed by the examiners 
in connection with the examinations. 

I.  Endocrinology Examination.

The examiner should indicate if the 
veteran's diabetes mellitus requires 
insulin injections or oral 
hypoglycemic agents, and frequency 
of use should be indicated.  It 
should be noted whether the veteran 
requires restricted diet and 
regulation of activities (avoidance 
of strenuous occupational and 
recreational activities).  It should 
additionally be noted whether the 
veteran has episodes of ketoacidosis 
or hypoglycemic reactions and the 
frequency and type of treatment 
required should be noted.  Frequency 
of visits to any diabetic care 
provider should be noted.  Any 
progressive loss of weight and 
strength or other complications 
should be indicated. All indicated 
special tests and studies should be 
accomplished.  All disability must 
be viewed in relation to its 
history; and the report of 
examination should provide accurate 
and fully descriptive assessments of 
all clinical findings.  

II.  Cardiovascular Examination.  

The veteran's blood pressure should 
be measured.  All indicated special 
tests and studies should be 
accomplished.  All disability must 
be viewed in relation to its 
history; and the report of 
examination should provide accurate 
and fully descriptive assessments of 
all clinical findings.  

III.  Audiological Examination.  

All indicated special tests and 
studies should be accomplished.  All 
disability must be viewed in 
relation to its history; and the 
report of examination should provide 
accurate and fully descriptive 
assessments of all clinical 
findings. 

3.  If benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided with a supplemental statement of 
the case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to procure clarifying 
data and to comply with precedent decisions of the Court. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


